DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62776742, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the matter of the measured width and the set width being within 1% of the set width is not introduced in the provisional specification filed 12/18/2018 and accordingly claims 2-7 and 9-12 are not entitled to the benefit of the prior application.


Response to Amendment
The amendment filed on 07/05/2022 has been entered and accepted. The applicant’s amendment to claims 2 and 9 with regard to the 112b rejection have been accepted and the rejection withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A rejection has been made over Hesse (US 20130319980 A1), in view of Bruschi (US 5493095 A), and MAURER (US 20110147347 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current amended claims 1 and 9 recite that “the measured width and the set width are within 1% of each other”. This seemingly draws its basis from claims 8 and 13 filed on 03/06/2020 which states that “the measured width and the set width is within 1% of the set width”. Paragraph 27 of the specifications filed 03/06/202 similarly states that “the difference between the measured and the set Kerf is within 1% of the set Kerf”. The new amended claims are mathematically distinct and different from the previously filed claims and statement in the specifications. To calculate whether the measured width and the set width are within 1% of each other, the following formula would be used wherein m represents the measured width and s represents the set width:
            
                
                    
                        |
                        m
                        -
                        s
                        |
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                        (
                        m
                        +
                        s
                        )
                    
                
                ≤
                1
                %
            
        
This is in contrast with the equation used to solve for whether the measured width and the set width is within 1% of the set width, wherein the equation would be:
            
                
                    
                        |
                        m
                        -
                        s
                        |
                    
                    
                        s
                    
                
                ≤
                1
                %
            
        
These two equations would return different results for a plurality of values and thus the amendments to the claim presented in claims 1 and 9 cannot derive support from the original claims 8 and 13 nor from Paragraph 27 of the specifications and thus this is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of Bruschi (US 5493095 A) and MAURER (US 20110147347 A1).
	Regarding claim 2, Hesse teaches a method of laser cutting a dieboard using a laser cutting system (Paragraph 11), the method comprising:
	Said method of laser cutting would be capable of being used to cut a dieboard.
	setting a width of material (predefined gap width) to be removed from the dieboard using the laser cutting system (Paragraph 19-20);
	capturing an image (camera image 20) of the width of the material removed by the laser cutting system (Figure 2 Paragraph 51; gap width A2) using at least one image capture unit (camera 10 and evaluation unit 18);
	measuring the captured width (gap width A2) of the material captured on the image (camera image 20) using the at least one image capture unit (Paragraph 55; camera 10 and evaluation unit 18);
and comparing the measured width of the material (gap width A2) to the set width of the material (Paragraph 55-56; predefined gap width and minimum/maximum A2),	
the measured width, which is a value, lies within a set width, which is a range from minimum A2min and maximum A2max (Paragraph 56)
Paragraph 56 further teaches that any deviation outside of the set width range would result in a cutting failure. Thus, the measured width would need to be within set width range, or in other words the difference would need to be 0%. Differences of 0% within the set width are also within 1% of the set width.
The MPEP further teaches that routine optimization does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a range is critical. Having a kerf which is too large could render the kerf unable to fulfill its intended job (Bruschi Column 3 Lines 26-34) and finding the range of acceptable tolerance for an intended purpose would merely be routine optimization.
Hesse fails to teach:
	moving a laser head of the laser cutting system up and down to adjust a focal length of the laser cutting system and moving the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are within 1% of each other.
	Bruschi teaches a laser-machining apparatus that corrects the divergence of the laser beam as it is emitted from the laser (abstract), wherein:
	the vertical position of the lens 16 is adjusted up and down to change the focus of lens 16 so that the kerf will correspond to the predetermined width (Column 3 Lines 35-43).
Laser heads, by definition, are sources through which the laser is outputted. Lens focus the laser beam onto a specific point and thus output the laser onto the workpiece. For this reason, the focusing lens is being interpreted as the laser head.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Bruschi and move the lens, also known as the laser head, up and down to adjust the focal length of the laser cutting system so that the measured width and set width are within 1% of each other. This would be done as variations in kerf are undesirable (Column 3 Lines 26-33). 
	Hesse modified with Bruschi fails to teach:
	moving the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are within 1% of each other.
	Maurer teaches a method for cutting a material layer (abstract) using a laser beam (Paragraph 2), wherein:
the cutting speed of the laser is changed to achieve a different kerf width (Paragraph 39-40).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Maurer and vary the cutting speed of the laser cutter so that the measured kerf width and set kerf width are within 1% of each other. This would be done as variations in kerf are undesirable (Bruschi; Column 3 Lines 26-33).
		

	Regarding claim 3, Hesse as modified teaches the method of claim 2.
	Bruschi further teaches:
	setting the focal length of the laser cutting system (Column 3 Lines 35-43; set the vertical position of the lens by adjusting it by a vertical increment).
	Maurer further teaches:
	setting the speed of the laser cutting system (Paragraph 39-43; three different cutting speeds for the laser cutters are predetermined and set when appropriate)
	It would be obvious for the same motivation as claim 2.

	Regarding claim 4, Hesse as modified teaches the method of claim 2, wherein:
	the at least one image capture unit (camera 10 and evaluation unit 18) 11113764-040UT1includes at least one camera (camera 10).
	
	Regarding claim 6, Hesse as modified teaches the method of claim 2, wherein:
	the at least one image capture unit (camera 10 and evaluation unit 18; or image capturing apparatus) includes at least one image sensor (Paragraph 30; different detectors for imaging the material boundaries and the region of interaction).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of Bruschi (US 5493095 A) and MAURER (US 20110147347 A1), in further view of Augustinus (US 20190262937 A1).
	Regarding claim 5, Hesse as modified teaches the method of claim 4.
	Hesse fails to teach:
	calibrating the at least one camera by measuring a known distance between points on a predetermined plate
	Augustinus teaches a laser apparatus having a laser, camera, and plate for holding a product (abstract), comprising:
	calibrating the at least one camera by measuring a known distance between points on a predetermined plate (Paragraph 12).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Augustinus to add holes to a plate carrying the object to be laser cut and calibrate the camera by measuring a known distance between points on the predetermined plate. This would be done to determine the offset of the camera image and to calibrate the camera (Paragraph 19).

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of Bruschi (US 5493095 A) and MAURER (US 20110147347 A1) and in further view of Izumi (US 20200061738).
	Regarding claim 7, Hesse as modified teaches the method of claim 2, wherein:
	a control apparatus 19 is used to correct the position of the laser (Paragraph 61).
	Hesse as modified fails to teach:
	moving the laser head up and down and moving the laser head sideways are done using a motor controller and a servo motor.
	Izumi teaches a laser processing system, specifically laser cutting, wherein:
	An x-axis movement mechanism, y-axis movement mechanism, and z-axis movement mechanism are all done by a servo motor (Paragraph 55 and 56). These movement mechanisms are controlled by a controller which includes a processor and a storage (Paragraph 83 and 84). This controller controls a positioning device which moves the laser processing head 14 in the x, y, and z directions (Paragraph 84).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Izumi and have the laser head move up, down, and sideways by means of a motor controller and a servo motor. Using servo motors and a motor controller to move the laser head up and down as well as sideways is known in the art and one of ordinary skill in the art would be capable of implementing this method of movement for the laser head with predicable results.

	Regarding claim 9, Hesse teaches a laser cutting system for cutting a slit on a dieboard (Figure 1), the system comprising:
	Said laser cutting system would be capable of cutting a dieboard.
	a laser (laser beam) to cut the slit (Paragraph 14; kerf) on the dieboard by a width set by the laser cutting system (Paragraph 19; predefined gap width of the cut gap);
	at least one image capture unit (camera 10 and evaluation apparatus 18) to capture the cut width of the slit (Figure 2 Paragraph 51; gap width A2), and to measure the captured width (Paragraph 55; gap width A2);
	a comparator (evaluation apparatus 18 and control apparatus 19) to compare the measured width of the material (gap width A2) to the set width of the slit (Paragraph 55-56; predefined gap width and minimum/maximum A2),
	the control apparatus 19 configured to correct the position of the laser (Paragraph 61).
the measured width, which is a value, lies within a set width, which is a range from minimum A2min and maximum A2max (Paragraph 56).
Paragraph 56 further teaches that any deviation outside of the set width range would result in a cutting failure. Thus, the measured width would need to be within set width range, or in other words the difference would need to be 0%. Differences of 0% within the set width are also within 1% of the set width.
The MPEP further teaches that routine optimization does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a range is critical. Having a kerf which is too large could render the kerf unable to fulfill its intended job (Bruschi Column 3 Lines 26-34) and finding the range of acceptable tolerance for an intended purpose would merely be routine optimization.
	Hesse fails to teach:
	a servo motor controlled by the comparator,
	the servo motor controlled to move the laser up and down to adjust a focal length of the laser cutting system and to move the laser sideways to adjust a speed of the laser,
until the measured width and the set width are within 1% of each other.
Izumi teaches a laser processing system, specifically laser cutting, wherein:
	An x-axis movement mechanism, y-axis movement mechanism, and z-axis movement mechanism are all done by a servo motor (Paragraph 55 and 56). These movement mechanisms are controlled by a controller which includes a processor and a storage (Paragraph 83 and 84). This controller controls a positioning device which moves the laser processing head 14 in the x, y, and z directions (Paragraph 84).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Izumi and have the laser head move up, down, and sideways by means of a motor controller and a servo motor. Using servo motors and a motor controller to move the laser head up and down as well as sideways is known in the art and one of ordinary skill in the art would be capable of implementing this method of movement for the laser head with predicable results. In Hesse modified with Izumi, the evaluation apparatus and control apparatus would act as the motor controller to control the servo motor.
Hesse modified with Izumi fails to teach:
	moving the laser up and down to adjust a focal length of the laser cutting system and moving the laser sideways to adjust a speed of the laser, until the measured width and the set width are within 1% of each other.
Bruschi teaches a laser-machining apparatus that corrects the divergence of the laser beam as it is emitted from the laser (abstract), wherein:
	the vertical position of the lens 16 is adjusted up and down to change the focus of lens 16 so that the kerf will correspond to the predetermined width (Column 3 Lines 35-43).
Laser heads, by definition, are sources through which the laser is outputted. Lens focus the laser beam onto a specific point and thus output the laser onto the workpiece. For this reason, the focusing lens is being interpreted as the laser head.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Bruschi and move the lens, also known as the laser head, up and down to adjust the focal length of the laser cutting system so that the measured width and set width are within 1% of each other. This would be done as variations in kerf are undesirable (Column 3 Lines 26-33). 
	Hesse modified with Bruschi fails to teach:
	moving the laser sideways to adjust a speed of the laser, until the measured width and the set width are within 1% of each other.
	Maurer teaches a method for cutting a material layer (abstract) using a laser beam (Paragraph 2), wherein:
the cutting speed of the laser is changed to achieve a different kerf width (Paragraph 39-40).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Maurer and vary the cutting speed of the laser cutter so that the measured kerf width and set kerf width are within 1% of each other. This would be done as variation in kerf are undesirable (Bruschi; Column 3 Lines 26-33).

Regarding claim 10, Hesse as modified teaches the system of claim 9.
Bruschi further teaches:
	the laser cutting system sets and stores the focal length controlled by the comparator using the servo motor (Column 3 Lines 35-43; table is prepared for that determines the vertical increment required).
	The vertical position of the lens is also set by adjusting it by a vertical increment (Column 3 Lines 35-43).
It would be obvious for the same motivation as claim 2.
	Maurer further teaches:
	the laser cutting system sets and stores the speed controlled by the comparator using the servo motor. (Paragraph 39; three different cutting speeds for the laser cutters are predetermined and set when appropriate)
	It would be obvious for the same motivation as claim 2.

Regarding claim 11, Hesse as modified teaches the system of claim 9, wherein:
the at least one image capture unit (camera 10 and evaluation unit 18) includes at least one camera (camera 10).

Regarding claim 12, Hesse as modified teaches the system of claim 9, wherein:
the at least one image capture unit (camera 10 and evaluation unit 18; or image capturing apparatus) includes at least one image sensor (Paragraph 30; different detectors for imaging the material boundaries and the region of interaction).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763